     Case 3:12-cv-02164-GPC-LL Document 1764 Filed 06/02/20 PageID.32042 Page 1 of 9



1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11     SECURITIES AND EXCHANGE                         Case No.: 3:12-cv-2164-GPC-JMA
       COMMISSION,
12
                                      Plaintiff,       ORDER GRANTING
13                                                     (1) RECEIVER’S THIRTIETH
       v.                                              INTERIM FEE APPLICATION;
14
       LOUIS V. SCHOOLER and FIRST                     [ECF No. 1758]
15     FINANCIAL PLANNING
       CORPORATION dba Western                         (2) ALLEN MATKINS’
16
       Financial Planning Corporation,                 THIRTIETH INTERIM FEE
17                                                     APPLICATION; AND
                                    Defendant.         [ECF No. 1759]
18
19                                                     (3) DUFFY, KRUSPODIN, LLP’S
                                                       ELEVENTH INTERIM FEE
20
                                                       APPLICATION
21                                                     [ECF No. 1760]
22
             Before the Court are fee applications filed by the court-appointed receiver
23
       Thomas C. Hebrank (the “Receiver”), counsel to the Receiver, Allen Matkins Leck
24
       Gamble Mallory & Natsis LLP (“Allen Matkins”), and tax accountants to the
25
       Receiver, Duffy, Kruspodin LLP (“Duffy”). ECF Nos. 1758, 1759, 1760. No
26
       oppositions have been filed. The Court finds these motions suitable for disposition
27
       without oral argument pursuant to Civil Local Rule 7.1 (d)(1).
28
                                                   1

                                                                          3:12-cv-2164-GPC-JMA
     Case 3:12-cv-02164-GPC-LL Document 1764 Filed 06/02/20 PageID.32043 Page 2 of 9



1         I.        BACKGROUND
2              A.    Receiver
3              In the Thirtieth Fee Application, the Receiver asserts that he incurred
4      $18,056.25 in fees and $263.12 in costs for the application period covering
5      October 1, 2019 through December 31, 2019 (“Application Period”). ECF No.
6      1758 at 2. The breakdown of the fees amassed is as follows:
7                   Category                                       Total
8                   General Receivership                           $173.25
9                   Asset Investigation & Recovery                 $0.00
10                  Reporting                                      $1,433.25
11                  Operations & Asset Sales                       $13,047.75
12                  Claims & Distributions                         $3,402.00
13                  Legal Matters & Pending Litigation             $0.00
14                  Total                                          $18,056.25
15
16
               Id. at 3–5. Receiver now seeks payment of 80% of fees incurred, amounting
17
       to $14,445.00, and 100% of the costs, which account for postage and copies. ECF
18
       No. 1758, Ex. C.
19
               B.    Allen Matkins
20
               In the Thirtieth Interim Fee Application, Allen Matkins asserts that it
21
       incurred $4,083.75 in fees and $171.38 in costs during the Application Period.
22     ECF No. 1759 at 2. The breakdown of the fees amassed is as follows:
23
       ///
24     ///
25
       ///
26     ///
27
       ///
28
                                                  2

                                                                             3:12-cv-2164-GPC-JMA
     Case 3:12-cv-02164-GPC-LL Document 1764 Filed 06/02/20 PageID.32044 Page 3 of 9



1                  Category                                      Total
2                  General Receivership                          $823.50
3                  Reporting                                     $1,242.00
4                  Operations & Asset Sales                      $517.50
5                  Claims & Distributions                        $879.75
6                  Third Party Recoveries                        $207.00
7                  Employment/Fees                               $414.00
8                  Total                                         $4,083.75
9
10
             Id. Allen Matkins now seeks payment of 80% of the fees incurred,
11     amounting to $3,267.00 and 100% of the costs, which were incurred for copy
12
       charges, shipping, messenger service fees, and document searches. ECF No. 1759-
13     1, Ex. A.
14
             C.     Duffy, Kruspodin LLP
15           In the Eleventh Interim Fee Application, Duffy asserts that it incurred
16
       $10,515.24 in fees and costs during the Tenth Application Period. ECF No. 1760
17
       at 1. The breakdown of the fees amassed is as follows:
18
19
                   Category                                           Total
20
                   General Engagement Services;                       $1,402.20
21                 Preparation of 2018 Form 1096 and 1099
                   Informational Returns; Preparation of
22
                   2018 Income Tax Returns for Western,
23                 Real Asset, and Related Entities
24                 Preparation of 2018 Income Tax Return              $9,113.04
                   for WFP Receivership
25                 Total                                              $10,515.24
26
27     ECF No. 1760, at 3-5. Duffy seeks the entirety of the $10,515.24 in fees that it
28     incurred, which it discounted by ten percent from its regular hourly billing rates as
                                                 3

                                                                           3:12-cv-2164-GPC-JMA
     Case 3:12-cv-02164-GPC-LL Document 1764 Filed 06/02/20 PageID.32045 Page 4 of 9



1      they were in 2017. Id. at 1-2. Duffy’s Tenth Fee Application covers the period
2      November 26, 2018 through November 27, 2019. ECF No. 1760-1 at 3-4, Ex. A.
3         II.      LEGAL STANDARD
4               “[I]f a receiver reasonably and diligently discharges his duties, he is entitled
5      to fair compensation for his efforts.” Sec. & Exch. Comm’n v. Elliott, 953 F.2d
6      1560, 1577 (11th Cir. 1992). “The court appointing [a] receiver has full power to
7      fix the compensation of such receiver and the compensation of the receiver’s
8      attorney or attorneys.” Drilling & Exploration Corp. v. Webster, 69 F.2d 416, 418
9      (9th Cir. 1934). A receiver’s fees must be reasonable. See In re San Vicente Med.
10     Partners Ltd., 962 F.2d 1402, 1409 (9th Cir. 1992).
11              As set forth in the Court’s prior fee orders, see, e.g., ECF No. 1756, the
12     Court will assess the reasonableness of the requested fees using the factors
13     enumerated in Sec. & Exch. Comm’n v. Fifth Avenue Coach Lines, 364 F. Supp.
14     1220, 1222 (S.D.N.Y. 1973) and In re Alpha Telcom, Inc., 2006 WL 3085616, at
15     *2–3 (D. Or. Oct. 27, 2006). Those factors include: (1) the complexity of the
16     receiver’s tasks; (2) the fair value of the receiver’s time, labor, and skill measured
17     by conservative business standards; (3) the quality of the work performed,
18     including the results obtained and the benefit to the receivership estate; (4) the
19     burden the receivership estate may safely be able to bear; and (5) the
20     Commission’s opposition or acquiescence. See Fifth Avenue Coach Lines, 364 F.
21     Supp. at 1222; Alpha Telecom, 2006 WL 3085616, at *2–3.
22        III.     DISCUSSION
23        A. Complexity of Tasks
24                 1. Receiver
25              The Court finds that the tasks performed by the Receiver during the
26     Application Period were moderately complex. The Receiver undertook the
27     following tasks during the relevant period:
28               - handling general administrative issues, including reviewing mail, email,
                                                    4

                                                                              3:12-cv-2164-GPC-JMA
     Case 3:12-cv-02164-GPC-LL Document 1764 Filed 06/02/20 PageID.32046 Page 5 of 9



1                   and other correspondence directed at the Receivership Entities;
2              -    administering the bank accounts of the Receivership Entities;
               -    reviewing and approving expenditures;
3
               -    maintaining and updating the Receiver’s website with case information,
4                   documents, and filing inquiries;
5              -    preparing Receiver’s Twenty-Ninth interim report (ECF No. 1748);
               -    managing and overseeing the GPs’ operations and real properties;
6
               -    managing and overseeing Western’s operations;
7              -    performing the accounting functions of the Receivership Entities;
8              -    managing and overseeing tax reporting for Receivership Entities;
               -    managing and overseeing GP operational bills, loan payments, and cash
9
                    management;
10             -    obtaining listing agreements and marketing properties for sale with
11                  brokers;
12             -    analyzing, negotiating, and accepting purchase offers;
               -    conducting investor votes;
13             -    closing property sales;
14             -    sending monthly case update reports to investors listing major legal
15                  filings, property sales activity, court rulings, tax, and other information;
               -    listing and responding to sales activity on the various properties;
16
               -    filing motions to sell properties;
17             -    responding to investor inquiries about their distributions; and
18             -    sending updated distributions to investors.
19
       ECF No. 1758 at 3–4.
20
                   2. Allen Matkins
21
             The Court finds that the tasks performed by Allen Matkins during the
22
       Twenty-Fifth Application Period were somewhat complex. Counsel undertook the
23
       following tasks during this period:
24
               - addressing a notice from the San Diego County Probation Department
25               that WFP Receivership had potentially been the victim of an identity
26               theft-related crime;
               - preparing the Receiver’s Twenty-Ninth interim report (ECF No. 1748);
27
               - sales of receivership properties including the Yuma properties and
28               Washoe III via the Modified Orderly Sale Process;
                                                   5

                                                                             3:12-cv-2164-GPC-JMA
     Case 3:12-cv-02164-GPC-LL Document 1764 Filed 06/02/20 PageID.32047 Page 6 of 9



1              - addressing unique issues with investor distributions, preparing monthly
2                case updates to investors, and responding to several direct inquiries
                 from investors or their counsel regarding distributions;
3
               - advising the Receiver regarding the order granting the motion to close
4                the post-judgment receivership and communicated with the post-
5                judgment receiver regarding disbursement of the remaining funds to the
                 Receiver
6
               - assisting the Receiver in preparing his Twenty-Eighth Interim Fee (ECF
7                No. 1743).
8
       ECF No. 1759 at 3-4.
9
10              3. Duffy
11           The Court finds that the tasks performed by Duffy during the Application
12     Period were somewhat complex. Accountants undertook the following tasks
13     during this period:
14             - engaging in communication and meetings with the Receiver with
                 respect to the receivership, including time spent in response to a
15
                 Franchise Tax Board Notice that was received for Western;
16             - preparing 2018 Form 1096 and 1099s for the Receivership entities by
17               verifying accounting fees, inputting of the 2018 Form 1099 amounts
18               and verifying all other informational data included on the form, such as
                 names, addresses, and ID numbers for the receivership entities,
19               reviewing 1099 recipient’s names, addresses, and ID numbers; and
20               electronic filing of the 1099s for the receivership entities
21             - preparing 2018 income tax returns for Western, WFP Receivership by
                 processing the initial receipt of the Western books and records,
22
                 formatting and organizing the files with the current year data, verifying
23               cash receipts and disbursements for the year and scanning detail for
24               reporting accuracy and consistency, checking balance sheet account
                 balances variances compared to prior year, and reviewing input sheets
25
                 of information entered into Lacerte;
26             - manager level review and verification of reporting accuracy,
27               formatting, and adherence to current federal and state corporate tax
28               laws;

                                                6

                                                                         3:12-cv-2164-GPC-JMA
     Case 3:12-cv-02164-GPC-LL Document 1764 Filed 06/02/20 PageID.32048 Page 7 of 9



1              - staff and manager communication as needed to answer return
2                discrepancies or additional information needed to complete the tax
                 return;
3
               - partner level review and verification of reporting accuracy, formatting,
4                and adherence to current federal and state corporate tax laws;
5              - finalizing of tax return and accompanying letters and schedules;
               - printing tax return copies for each of the receivership entities and for
6
                 government filing;
7              - electronic filing of the 2018 corporate returns;

8              - printing acceptance letters for the tax files to verify successful submittal
                 and receipt by government agencies.
9
10     ECF No. 1760 at 3-5.
11
12        B. Fair Value of Time, Labor, and Skill
13           The Receiver billed his time at $247.50 per hour and the time of those
14     working for him at $180.00 per hour, resulting in a blended rate of $188.47 per
15     hour during the Twenty Fifth Application Period. ECF No. 1758 at 5-6. Allen
16     Matkins billed its time at $256.50 – $517.50 per hour. ECF No. 1759-1, Ex. A.
17     Duffy Kruspodin billed its time at an hourly rate of $70 to $400 per hour resulting
18     in a blended rate of $264.33 per hour. ECF No. 1760-2 at 2, Ex. B. Furthermore,
19     Duffy applied a 10% discount to the blended rate resulting in a blended rate of
20     $237.90 per hour. Id.
21           The Court continues to find, as it has in previous fee orders, that the rates
22     charged by the Receiver, Allen Matkins, and Duffy Kruspodin are comparable to
23     rates charged in this geographic area and therefore represent a fair value of the
24     time, labor, and skill provided.
25        C. Quality of Work Performed
26           The Court finds that the quality of work performed by the Receiver, Allen
27     Matkins, Duffy Kruspodin, and Holley Diggs to be above average. The Receiver
28     has, and continues to, competently operate the Receivership as evidenced by

                                                 7

                                                                           3:12-cv-2164-GPC-JMA
     Case 3:12-cv-02164-GPC-LL Document 1764 Filed 06/02/20 PageID.32049 Page 8 of 9



1      Receiver’s Twenty-Ninth Interim Report, ECF No. 1748, while at the same time
2      marshalling assets to support its continued financial integrity. These actions
3      benefit all investors. The Receiver and his counsel have complied with the Court’s
4      orders and have made every effort to protect investors’ interests in the GP
5      properties during the pendency of this litigation.
6            The Court finds the quality of work performed by Duffy to be satisfactory.
7      The Court has received no complaint that Duffy’s tax preparation activities have
8      been deficient.
9         D. Receivership Estate’s Ability to Bear Burden of Fees
10           On August 30, 2016, the Court approved the Receiver’s Modified Orderly
11     Sale Process, ECF No. 1359, and the use of the One Pot approach to distribute
12     receivership assets, ECF No. 1304 at 31. These actions were taken for the dual
13     purpose of increasing the value of the receivership estate by selling GP properties
14     and lowering administrative costs. Id. at 30.
15           Allen Matkins indicates that the receivership, as of December 31, 2019, held
16     approximately $3.48 million in cash. ECF No. 1759 at 7. The Court finds that the
17     Receivership estate has sufficient ability to bear the instant fee requests.
18        E. Commission’s Opposition or Acquiescence
19           While the Commission does not expressly approve of the fee applications as
20     reasonable, the Receiver represents that the Commission has expressed its non-
21     opposition to the fee applications. ECF No. 1759 at 7. The Court will accept this
22     representation. Considering the above five factors together, and considering that
23     “[i]nterim fees are generally allowed at less than the full amount,” Alpha Telcom,
24     2006WL 3085616, at *2-3, the Court awards fees and expenses as follows:
25        IV.    CONCLUSION
26           Considering the above five factors taken together, and considering that
27     “[i]nterim fees are generally allowed at less than the full amount,” Alpha Telcom,
28     2006 WL 3085616, at *2–3, the Court awards fees and costs as set forth in the
                                                  8

                                                                            3:12-cv-2164-GPC-JMA
     Case 3:12-cv-02164-GPC-LL Document 1764 Filed 06/02/20 PageID.32050 Page 9 of 9



1      following table:
2          Applicant          Fees Allowed                  % of Fees Costs Allowed % of Costs
                                                            Incurred1               Requested
3
           Receiver           $14,445.00                    80%       $263.12       100%
4
           Allen Matkins      $3,257.00                     80%                  $171.38               100%
5
           Duffey             $10,515.24                    100%                 -                     -
6
7
8           V.      ORDER

9                After a review of the parties’ submissions, the record in this matter, and the

10     applicable law, and for the foregoing reasons, IT IS HEREBY ORDERED that:

11          1. The Receiver’s Thirtieth Interim Fee Application, ECF No. 1758, is

12               GRANTED;

13          2. Allen Matkins’ Thirtieth Interim Fee Application, ECF No. 1759, is

14               GRANTED.

15          3. Duffy’s Eleventh Interim Fee Application, ECF No. 1760, is GRANTED.

16
17               IT IS SO ORDERED.

18     Dated: June 2, 2020
19
20
21
22
23
24
25
26
27
       1
         The Court includes the percentage of fees incurred rather than a percentage of the fees requested, given
28     that the Receiver and Allen Matkins request only a percentage of their actual fees.
                                                            9

                                                                                           3:12-cv-2164-GPC-JMA
